DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemieniec et al. (US 2015/0137223 as disclosed in previous office action) in view of Willmeroth et al. (US 2008/0179670, as disclosed in previous OA).
As for claim 1, Siemieniec et al. disclose in Fig. 5 and the related the text a semiconductor device, comprising: 
a first electrode 72, a first semiconductor region 12 provided on the first electrode 72, the first semiconductor region 12 being of a first (n) conductivity type and being electrically connected to the first electrode 72; 
a second semiconductor region 13 provided on the first semiconductor region 12, the second semiconductor region 13 being of a second (p) conductivity type; 
a third semiconductor region 14 selectively provided on the second semiconductor region 13, the third semiconductor region 14 being of the first (n) conductivity type; 
a conductive portion 411 provided inside the first semiconductor region 12 with a first insulating portion (lower portion 3) interposed, a conductive portion 411 including a first conductive portion (left portion 411) and a second conductive portion (right portion 411), a second (vertical) direction being from the first electrode toward the first semiconductor region,
a gate electrode 421 provided on the first conductive portion (left portion 411) and the second conductive portion (right portion 411), in the second (vertical) direction with a second insulating portion 51 interposed, the gate electrode 421 opposing a portion of the first semiconductor region 12, the second semiconductor region 13, and the third semiconductor region in the first direction14, the gate insulating portion (upper portion 3) being provided between the gate electrode 421 and the portion of the first semiconductor region 12, between the gate electrode 421 and the second semiconductor region 13, and between the gate electrode 421 and the third semiconductor region 14 (fig. 4); and 2Application No. 16/416,441Docket No.: 1242236-0913-311 US Amendment dated July 26, 2021 
After Final Office Action of March 25, 2021a second electrode 712 provided on the second semiconductor region 13, the third semiconductor region 14, and the gate electrode 421, the second electrode 712 being electrically connected to the second semiconductor region 12, the third semiconductor region 13, and the conductive portion 411 (fig. 9/10).
Siemieniec et al. do not disclose an upper end of the first conductive portion and an upper end of the second conductive portion, being separated from each other in a first direction perpendicular to a second direction, the second direction being from the first electrode toward the first semiconductor region; and wherein a length of the first conductive portion in the second direction is longer than a length of the first conductive portion in the first direction, and a length of the second conductive portion in the second direction is longer than a length of the second conductive portion in the first direction.
Willmeroth et al. disclose in Fig. 5 and the related text an upper end (surface) of the first conductive portion (left portion 31) and an upper end (surface) of the second conductive portion (right portion 31), being separated from each other in a first (horizontal) direction perpendicular to a second (vertical) direction, the second direction being from the first electrode 11 toward the first semiconductor region 12 (fig. 5); and wherein a length of the first conductive portion (left portion 31) in the second (vertical) direction is longer than a length of the first conductive portion (left portion 31) in the first (horizontal) direction, and a length of the second conductive portion (right portion 31) in the second (vertical) direction is longer than a length of the second conductive portion (right portion 31) in the first (horizontal) direction.  
Siemieniec et al. and Willmeroth et al. are analogous art because they both are directed power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Siemieniec et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Siemieniec et al. to include an upper end of the first conductive portion and an upper end of the second conductive portion, being separated from each other in a first direction perpendicular to a second direction, the second direction being from the first electrode toward the first semiconductor region; and wherein a length of the first conductive portion in the second direction is longer than a length of the first conductive portion in the first direction, and a length of the second conductive portion in the second direction is longer than a length of the second conductive portion in the first direction, as taught by Willmeroth et al.  in order to reduce resistance ([0003] and [0035] of Willmeroth et al.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemieniec et al. in view of Willmeroth et al. and further in view of Nakazawa et al. (US 8,604,563 as disclosed in previous OA).
As for claim 5, Siemieniec et al. in view of Willmeroth et al. disclose substantially the entire claimed invention, as applied in claim 1, except the conductive portion and the gate electrode include an impurity, and an impurity concentration in the conductive portion is lower than an impurity concentration in the gate electrode.
Nakazawa et al teach in Fig. 3 and the related text the conductive portion 9a and the gate electrode 11a include an impurity, and an impurity concentration in a conductive portion 9a is lower than an impurity concentration in the gate electrode 11a (col. 14 lines 44-47).
Siemieniec et al., Willmeroth et al. and Nakazawa el al. are analogous art because they both are directed vertical transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the conductive portion and the gate electrode include an impurity, and an impurity concentration in the conductive portion is lower than an impurity concentration in the gate electrode as taught by Nakazawa et al., in order to achieve reduction in resistance of the gate electrode (col. 14 lines 44-67 and col. 18 lines 1-15 of Nakazawa et al).

Response to Arguments
Applicant's response filed on 08/11/2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 6-9, filed 08/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Siemieniec et al. and Embodiment of Fig. 5 of Willmeroth et al. as seen in the rejections above.
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRANG Q TRAN/Primary Examiner, Art Unit 2811